Claim 9 has been rejoined.


The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a process for preparing a complex fiber of a cellulose fiber with inorganic particles comprising BaSO4, CaCO3 or hydrotalcite, and the complex fiber has a (B/A or C/A) ratio of 0.3 or more, the (B/A or C/A) ratio as determined in the claim (claim 6); a process of preparing a sheet utilizing a complex fiber from claim 6 (claim 9). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.



/MARK HALPERN/Primary Examiner, Art Unit 1748